DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US2006/0005789 A1) in view of Vetrovec (US2009/0205590 A1).

Regarding to Claim 1, Miura teaches a work vehicle comprising:
a water-cooled engine (Paragraph 2);
a radiator for cooling water for cooling the engine (Fig. 1, Part 9);
a cooling water passage provided between the engine and the radiator, the cooling water passage including:

a cooling water discharge passage for discharging the cooling water from the engine (Fig. 1, Part 13); and
a bypass passage that connects the cooling water supply passage with the cooling water discharge passage (Fig. 1, Part 11); and a thermostat incorporated in the cooling water passage (Fig. 1, Part 2), the thermostat being provided at a connection portion between the cooling water supply passage and the bypass passage (Fig. 1);
wherein when the temperature of the cooling water lies in a low temperature range lower than a first reference temperature, the thermostat allows introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage and also prevents introduction of the cooling water from the radiator into the engine via the cooling water supply passage (Paragraph 66).

Miura fails to explicitly disclose, but Vetrovec teaches a work vehicle comprising:
wherein when the temperature of the cooling water lies in a high temperature range equal to or higher than a second reference temperature which is higher than the first reference temperature, the thermostat allows introduction of the cooling water from the radiator into the engine via the cooling water supply passage and also prevents introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage [Miura teaches when the water temperature is lower than a first reference temperature, the water is discharged via bypass only (Paragraph 66), and under certain 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miura to incorporate the teachings of Vetrovec to design a thermostat to operate based on a temperature range in order to allow an engine coolant system to handle temporary increase in heat load without the need to increase the 

Regarding to Claim 2, Miura in view of Vetrovec teaches the modified work vehicle, wherein when the temperature of the cooling water lies in an intermediate temperature range equal to or higher than the first reference temperature and lower than the second reference temperature, the thermostat allows introduction of the cooling water from the cooling water discharge passage into the cooling water supply passage via the bypass passage and allows also introduction of the cooling water from the radiator to pass through the cooling water supply passage to enter the engine (Vetrovec, Paragraph 34).

Regarding to Claim 3, Miura in view of Vetrovec teaches the modified work vehicle, wherein the bypass passage branches from an end portion of the cooling water discharge passage on the side of the engine (Miura, Fig. 1).

Regarding to Claim 4, Miura in view of Vetrovec teaches the modified work vehicle, wherein the thermostat is disposed adjacent the end portion of the cooling water discharge passage on the side of the engine (Miura, Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miura (US2006/0005789 A1) and Vetrovec (US2009/0205590 A1) as applied to Claim 1 above, and further in view of Suzuki (US2011/0094811 A1).

Regarding to Claim 5, Miura and Vetrovec fail to explicitly disclose, but Suzuki teaches a work vehicle, further comprising:
a riding section where a passenger rides (Suzuki, Fig, 1, Part 11 area); and
a cargo carrying bed disposed rearwardly of the riding section (Suzuki, Fig. 1, Part 13);
wherein:
the radiator is disposed forwardly of the riding section (Suzuki, Fig. 5, Part 16, comparing Fig. 1, it would be obvious that Part 16 is disposed forwardly of Part 11);
the engine is disposed downwardly of the cargo carrying bed (Suzuki, Fig. 5, Part 5, comparing Fig. 1, it would be obvious that Part 5 is disposed downwardly of Part 13 under the broadest reasonable interpretation); and
the cooling water supply passage and the cooling water discharge passage are caused to pass under the riding section and provided between the radiator and the engine [Suzuki teaches the arrangement of the riding section, the cargo carrying bed, the radiator, and the engine (Suzuki, Fig. 1, Fig. 5) to enhance cooling of the exhaust device (Suzuki, Paragraph 9).  Since Miura teaches the structure of the cooling passage and the arrangement of the cooling passage, the engine and the radiator, when applying the teachings of Suzuki to Miura, one with ordinary skill in the art would consider to add the cooling system of Miura to a vehicle with the arrangement taught in Suzuki, and based on the arrangement, the cooling water supply passage and discharge passage would pass under the riding section to enhance cooling of the exhaust device (Suzuki, Paragraph 9).]



Response to Arguments
Applicant’s arguments, see Remark, filed on 11/18/2021, with respect to the rejections of Claim 1 under Vetrovec (US2009/0205590 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Miura (US2006/0005789 A1) and Vetrovec (US2009/0205590 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/             Examiner, Art Unit 3747